      Case 3:18-cv-02258-FLW-ZNQ Document 45 Filed 04/20/20 Page 1 of 1 PageID: 473




                                                   State of New Jersey
PHILIP D. MURPHY                                OFFICE OF THE ATTORNEY GENERAL                                       GURBIR S. GREWAL
    Governor                                  DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                        DIVISION OF LAW
SHEILA Y. OLIVER                                           25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                                PO Box 112                                                 Director
                                                       TRENTON, NJ 08625-0112

                                                 Daveon.Gilchrist@law.njoag.gov

                                                          April 20, 2020

       VIA ECF FILING
       Zahid N. Quraishi, U.S.M.J
       Clarkson S. Fisher Building & U.S. Courthouse
       402 East State Street
       Trenton, NJ 08608

                          Re:     Susanne LaFrankie-Principato v. State of New Jersey, BPU, et al.
                                  Civil Action No. 3:18-cv-02258-FLW-ZNQ

       Dear Judge Quraishi:

               I represent the Defendants in the above captioned matter. Plaintiff has requested a conference with
       the court in advance of an implied motion to enforce settlement. The Court has scheduled a conference for
       April 22, 2020.

                Please be advised that our client, New Jersey Board of Public Utilities, has advised that our
       investigator has received the settlement checks from their Fiscal Department today. The checks are being
       sent overnight mail to Mr. Silverman’s office. Accordingly, Plaintiff counsel’s concern is now moot. In
       light of this, I contacted Plaintiff’s counsel’s office to inquire if we can consent to seek to withdraw the
       request for the status conference. Please allow this letter to serve as such request that the conference be
       cancelled in light of payment tendered to Plaintiff counsel.

                  Thank you for your consideration of this matter.

                                                              Respectfully submitted,

                                                              GURBIR S. GREWAL
                                                              ATTORNEY GENERAL OF NEW JERSEY

                                                              By:      /s/ Daveon M. Gilchrist
                                                                       Daveon M. Gilchrist
                                                                       Deputy Attorney General


       cc:        Daniel T. Silverman, Esq. (via ECF)



                                HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-2440 • FAX: (609) 777-3607
                           New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
